IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                       NO. WR-80,363-03


                 EX PARTE NORBERTO AHUMADA LUCIO, Applicant


                ON APPLICATION FOR WRIT OF HABEAS CORPUS
                            CAUSE NO. 09-CR-2611-E
            IN THE 357TH DISTRICT COURT FROM CAMERON COUNTY


       Per curiam.

                                         OPINION

       Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure,

the clerk of the trial court transmitted to this Court this application for writ of habeas corpus.

Ex parte Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of

aggregate theft and sentenced to ten years’ imprisonment. He did not appeal his conviction.

       Applicant’s judgment, and the Texas Department of Criminal Justice, reflect that

Applicant is serving ten years on four separate aggregate theft offenses. This is incorrect.

Applicant should be serving one, ten-year sentence for the instant conviction. Because the
                                                                                                    2

judgment contains four separate convictions, it does not represent what actually occurred at

trial. The judgment is correctable by a judgment nunc pro tunc.

       This case has been remanded to the trial court several times to correct the clerical error

in Applicant’s judgment to reflect one conviction for third degree felony aggregate theft.

Applicant is clearly entitled to a corrected judgment. Because the judgment remains

uncorrected, we shall reform. TEX. R. APP. P. 78.1(b).

       Therefore, we modify the judgment in cause number 09-CR-2611-E from the 357th Judicial

Court of Cameron County to reflect a single conviction for aggregate theft. All other relief requested

is denied.

       Copies of this opinion shall be sent to the Texas Department of Criminal Justice, Institutional

and Pardons and Paroles Divisions.


Delivered: May 4, 2016
Do Not Publish